United States Court of Appeals
                       For the First Circuit

No. 13-2222

                             GUY GIUFFRE,

                       Plaintiff, Appellant,

                                       v.

DEUTSCHE BANK NATIONAL TRUST COMPANY; HOMEWARD RESIDENTIAL, INC.,

                       Defendants, Appellees.


                             ERRATA SHEET

     The opinion of this Court issued on July 17, 2014 is amended
as follows:

     On page   3,   line   11,   the    word   "mortgage"   is   changed   to
"mortgagee".

     On page 5, line 25, the second "the" is deleted.